Entered: March 12th, 2020
                              Case 20-12316          Doc 8   Filed 03/12/20     Page 1 of 1
Signed: March 12th, 2020

SO ORDERED
Deadline: March 25, 2020




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Greenbelt
                                    In re:   Case No.: 20−12316 − TJC       Chapter: 13

Timothy Leon Chamberlain
Debtor

                                      ORDER TO SHOW CAUSE
                                WHY CASE SHOULD NOT BE DISMISSED
                            FOR FAILURE TO COMPLETE REQUIRED FILINGS

By notice of the Court dated February 24, 2020 the above−captioned Debtor was admonished to file:

      Chapter 13 Plan
      Certificate of Mailing Plan to all creditors
      Statement of Current Monthly Income and Calculation of Commitment Period and Disposable Income
      Summary of Assets and Liabilities and Schedules A/B C D E/F G H I J and Declaration Concerning Debtor's
      Schedules
      Statement of Financial Affairs
      Other: Certificate of Credit Counseling

within fourteen (14) days. Debtor has failed to comply with said Order. It is, therefore, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that the Debtor show cause, if any there be, by the date designated above, in a writing filed with Clerk,
U.S. Bankruptcy Court Greenbelt Division, 6500 Cherrywood Lane, Ste. 300, Greenbelt, Maryland 20770 why this
case should not be dismissed, pursuant to 11 U.S.C. § 1307(c), for failure to complete required filings. Completion of
the required filings by the same date shall dissolve this Order to Show Cause. Failure to complete the required filings
within the time allowed, or failure to show cause which the Court considers adequate, may result in a dismissal of this
case without further notice.

cc:     Debtor
        Attorney for Debtor − PRO SE
        Case Trustee − Rebecca A. Herr

                                                      End of Order
39x01 (rev. 12/01/2015) − jhutchinson
